DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 12/08/2021 to application filed on 01/03/2019.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9, 12-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., US 2009/0132907 in view of He, 20140006919.
Regarding independent claim 1, Shao teaches a method of synchronizing a document markup modification across a plurality of devices, comprising:
subscribing to one or more events occurring in a first document markup application (Shao, fig.4, [0025]-[0028], [0030]; user triggers an event in a web browser);
receiving a notification indicating a modification to a document markup in the first document markup application, the document markup being a visual element overlaid on an underlying document in response to a user placing the visual element on the underlying document and the modification being indicative of a change to the visual element, such that a modified document markup is formed by the first document markup application, and the first document markup application enabling the modification to the document markup via a user interface (Shao, figures 3B, 4, [0025]-[0030]; informing the type of trigger to edit an annotation overlaid on the webpage for co-editing; modifying and updating the annotation, the annotation includes text, handwriting, highlighter, stick note and/or graphic, the modifying includes adding, 
extracting a first markup object representative of the modified document markup, that is generated and stored by the first document markup application, the first document markup application being one of a thick client application or a thin client application comprising a web-based document markup application (Shao, fig.4, [0019]-[0023], [0025]-[0030]; edited annotation/object is generated and sent to a server by the web browser; and transmitting edited annotation layer to other clients for displaying, wherein clients comprise a personal computer, tablet computer, notebook, PDA, etc.); 
transmitting the first markup object to a second document markup application, the second document markup application being another of the thick client application or the thin client application comprising the web-based document markup application (Shao, fig.4, [0025], [0028], [0030]; transmitting edited annotation to other users for displaying).
However, Shao does not teach translating the first markup object to a second markup object; and transmitting the second markup object.
He teaches translating the first markup object to a second markup object; and transmitting the second markup object (He, [0034], [0042]; converting an annotation, created from a client in first format to other formats which are compatible to other clients).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined He’s teaching and Shao’s teaching to translating the first markup object to a second markup object and transmitting the second markup object, since the combination would have enhanced different client viewers are able to display the modified annotations in appropriate/compatible converted formats.
Regarding claim 2, which is dependent on claim 1, He teaches wherein one of the first markup object or the second markup object is determined to be more browser-compatible than the other of the first markup object or the second markup object (He, [0042], [0073]; client viewer is able to display annotations in appropriate converted formats).
Regarding claim 5, which is dependent on claim 1, He teaches wherein the thin client application is coupled to a markup library, the markup library comprising computer readable codes to render the first markup object or the second markup object in the thin client application (He, [0029], [0044], [0073]; server converts annotations for displaying at client or client converts annotations for displaying at the client). The same rationale of claim 1 is incorporated herein.
Regarding claim 6, which is dependent on claim 5, He teaches wherein the computer readable codes comprise bindings for multiple types of thin client applications, and wherein the second document markup application is a type of thin client application (He, [0029], [0044], [0073]; converting annotation to appropriate formats for different client viewers). The same rationale of claim 1 is incorporated herein.
Claims 9, 12-14 are for a system comprising one or more processors; a non-transitory computer readable medium storing instructions, when executed by the one or more processors to perform the method of claims 1, 5-6, 2 respectively and are rejected under the same rationale.
	Claims 15-16, 20 are for a non-transitory computer readable medium storing instructions to perform the method of claims 1-2, 5 respectively and are rejected under the same rationale.
Claims 3, 17 are rejected under 35 U.S.C. 103as being unpatentable over Shao and He as applied to claim 3 above, and further in view of Fukada, US 2007/0143700.
Regarding claim 3, which is dependent on claim 1, Shao does not teach wherein the first markup object is extracted from i) an in-memory portable document format (PDF) representation of the modified document markup or ii) an in-memory JavaScipt Object Notation (JSON) representation of the modified document markup.
Fukada teaches wherein the markup object from an in-memory portable document format (PDF) representation of the modified document markup (Fukada, [0030]; [0066]-[0068]; annotations in PDF format for displaying/printing/writing).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Fukada’s teaching into the Shao and He’s teaching to include the markup object is extracted from an in-memory portable document format (PDF) representation of the modified document markup, since the combination would have enhanced the user to create/modify annotations in portable document format separately from the webpage as well as the display/print/write annotations as Fukada disclosed.
Claim 17 is for a non-transitory computer readable medium storing instructions to perform the method of claim 3 and is rejected under the same rationale.
Claims 3, 17 are rejected under 35 U.S.C. 103as being unpatentable over Shao and He as applied to claim 3 above, and further in view of Lin, US 20090217150.
Regarding claim 3, which is dependent on claim 1, Shao does not teach wherein the first markup object is extracted from i) an in-memory portable document format (PDF) representation of the modified document markup or ii) an in-memory JavaScript Object Notation (JSON) representation of the modified document markup.
Lin teaches wherein the markup object from an in-memory JavaScript Object Notation (JSON) representation of the modified document markup (Lin, [0031]; annotations in JSON format).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lin’s teaching into the Shao and He’s teaching to include the markup object is extracted from an in-memory JavaScript Object Notation (JSON) representation of the modified document markup, since the combination would have enhanced annotation tools to record markups/annotations to send to server as Lin disclosed.
Claim 17 is for a non-transitory computer-readable medium storing instructions to perform the method of claim 3 and is rejected under the same rationale.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shao and He as applied to claim 1 above, and further in view of Hind et al., US 6463440.
Regarding claim 4, which is dependent on claim 1, Shao teaches wherein translating the first markup object to the second markup object when the first document markup application is the thick client application and the second document markup application is the thin client application comprising the web-based document markup application (Shao, [0020], client device comprises a personal computer, tablet computer, notebook computer, PDA including a web browser; He, [0029], [0044], [0073]; server converts annotations for displaying at client or client converts annotations for displaying at the client).
However, Shao does not teach prior to translating the first markup object to the second markup object, the method comprises: determining a type of the second document markup application being one of the thick client application or the thin client application; and forgoing translation of the first markup object to the second markup object when both the first document markup application and the second document markup application are the thick client applications, or both the first document markup application and the second document markup application are the thin client applications.
Hind teaches prior to translating the first markup object to the second markup object, the method comprises: determining a type of the second document markup application being one of the thick client application or the thin client application; and forgoing translation of the first markup object to the second markup object when both the first document markup application and the second document markup application are the thick client applications, or both the first document markup application and the second document markup application are the thin client applications (Hind, col.3, lines 20-35determining a type of a browser requesting a document, such as browser for desktop computer device or small device; and only transforming the document when the browser cannot support the document type).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hind’s teaching into the Shao and He’s teaching to include prior to translating the first markup object to the second markup object, the method comprises: determining a type of the second document markup application being one of the thick client application or the thin client application; and forgoing translation of the first markup object to the second markup object when both the first document markup application and the second document markup application are the thick client applications, or both the first document markup application and the second document markup application are the thin client applications, since the combination would have saved resources to converting annotations as needed, such as for web browser of small devices as Hind disclosed.
Claim 11 is for a system comprising one or more processors; a non-transitory computer readable medium storing instructions, when executed by the one or more processors to perform the method of claim 4 and is rejected under the same rationale.
Claim 18 is for a non-transitory computer readable medium storing instructions to perform the method of claim 4 and is rejected under the same rationale.
Claims 7, 8, 10, 19 are rejected under 35 U.S.C. 103as being unpatentable over Shao and He as applied to claim 1 above, and further in view of in view of Lin et al., US 20090217150, Ruppin et al., US 2014/0053227 and Metz et a., US 20170329863.
Regarding claim 7, which is dependent on claim 1, Shao does not teach wherein translating the first markup object to a second markup object comprises i) translating a portable document format (PDF) dictionary object to a browser-friendly markup object or or ii) translating a browser-friendly markup object to a PDF dictionary object.
Lin teaches the markup object comprises a browser-friendly markup object (Lin, [0031]; annotations in JSON format).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lin’s teaching into the Shao and He’s teaching to include the markup object comprises a browser-friendly markup object as JavaScipt Object Notation (JSON), since the combination would have enhanced annotation tools to record markups/annotations to send to server as Lin disclosed.
Ruppin teaches translating an annotation object to a PDF object (Ruppin, [0042]; server transforms annotations into standard PDF annotations for displaying on user devices).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ruppin’s teaching into Lin, Shao and He’s teaching to include translating a browser-friendly markup object as JSON annotation to a PDF annotation, since the combination would have enhanced the displaying of annotations in suitable formats for different user devices as He and Ruppin disclosed.
Metz teaches PDF dictionary object (Metz, [0047]; PDF document includes string objects, dictionary objects, etc.).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Metz’s teaching into Ruppin, Lin, He and Shao’s teaching to include a portable document format (PDF) dictionary object, since the combination would have enhanced rich PDF document having plurality of objects as Metz disclosed.
Regarding claim 8, which is dependent on claim 7, Lin teaches wherein the browser-friendly markup object is a JavaScript Object Notation (JSON) object (Lin, [0031]; annotations in JSON format). The same rationale of claim 7 is incorporated herein.
Claim 10 is for a system comprising one or more processors; a non-transitory computer readable medium storing instructions, when executed by the one or more processors to perform the method of claim 7 and is rejected under the same rationale.
Claim 19 is for a non-transitory computer readable medium storing instructions to perform the method of claim 7 and is rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants mainly argue that “Shao merely discloses generating an annotation layer that is separate from, and overlaid over, the underlying document that remains unmodified. Shao further describes that the “invention treats the web page which has been designated opened or included annotations as the bottom web page 110 without converting it to a graphic file.
Moreover, the server device 220 does not save the bottom web page 110 but store only the bottom web page address 115.” (Id. at [0029], emphasis added). Accordingly, Shao fails to teach or suggest a modification to a document markup in a first document markup application, and the first document markup application forming a modified document markup, as recited in the claim (Remarks, pages 11-12).
	Examiner respectfully disagrees. Shao teaches a user can edit an annotation in a web browser, the edit includes adding, deleting, moving, hiding, shrinking, rotation, and the web browser displays the edited annotation for users. Therefore, Shao teaches the claimed language of “indicating a modification to a document markup in the first document markup application, and a modified document markup is formed by the first document markup application”.

	Applicants mainly argue that “Shao also fails to teach or suggest extracting a first markup object, representative of the modified document markup that is generated by and stored in the first document markup application, as further recited in the claim. Instead, Shao
discloses “when a user wants to capture a portion of picture of a selected web page, on
the client device 210, enter the address of the web page on the web browser 211 ... the
address is transmitted to the server device 220 ... after the web page is opened, an
XML-based vector graphic annotation is overlaid on the web page” and the “user moves
the mouse to draw a shape on the XML-based vector graphic annotation 120, such as a
rectangle to mark a scrap area.” (Id. at [0029].) 
	Thus, Shao teaches an opposite configuration than that recited in the claim, as the system of Shao seeks to maintain and isolate the underlying document separate from the modification. As such, Shao suggests that a user accesses the underlying document using the original address location of the document, and is required to draw the modification over the underlying document for display. Accordingly, Shao fails to teach a modification to a document markup that is generated and stored by a first document markup application, let alone a first markup object that is extracted and is representative of the modified document markup” (Remarks, page 12)
Examiner respectfully disagrees. Shao teaches editing an annotation in a web browser and saving the edited annotation in an annotation layer, the web browser sends both the edited annotation and the annotation layer to as server for storing (Shao, [0022]). Therefore, Shao teaches the claimed language of “extracting a first markup object representative of the modified document markup, that is generated and stored by the first document markup application”
	
	Applicants mainly argue that “Thus, Shao is directed to the addition of annotation objects on annotation layers when a triggering event is captured, with the annotation layer being separate from the web page. Shao fails to teach or suggest the document markup being a visual element overlaid on an underlying document and the modification being indicative of a change to the existing visual element overlaid on the document, such that a modified document markup that includes the modified visual element on the underlying document is formed by the first document markup application that generated the notification. Instead, Shao suggests an event handler layer 140 processing (adding) the annotation object to the annotation layer and the event triggering the listener layer 130 including an action performed on the annotation layer, rather than on the underlying document” (Remarks, page 13)
	Examiner respectfully disagrees. Shao teaches annotating a webpage through a web browser, the user can edit an annotation and stores in an annotation layer, so that the edited annotation (document markup) overlaid on the webpage. The editing includes adding, deleting, moving, hiding, shrinking, rotation, wherein activating of differential update to see the editing (Shao, [0027]).  Therefore, Shao teaches the claimed language. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al., US 2006/0168512, claim 1 teaches determining a request from a thick client application platform or thin client application platform.
Serdy et al., US 20080235573, figures 1 and 3; [0021] teaches determining client capabilities and when the client is thin client, transforming content at server for displaying the transformed content at the thin client.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177